Citation Nr: 0810364	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-34 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a shrapnel wound, superficial scar of the right elbow.

2.  Entitlement to a compensable evaluation for residuals of 
a shrapnel wound, superficial scar of the right patella.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  


FINDINGS OF FACT

1.  The veteran's right elbow scar is not painful on 
examination, does not cause limitation of motion, is not 
greater that 6 square inches, is not unstable, and there is 
no functional limitation attributable to the scar.   

2.  The veteran's right patella scar was not seen on 
examination, is not painful, does not cause limitation of 
motion, is not greater that 6 square inches, is not unstable, 
and there is no functional limitation attributable to the 
scar.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for a residual superficial scar to the right elbow have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2007).   

2.  The criteria for entitlement to a compensable evaluation 
for a residual superficial scar to the right patella have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claims, 
the RO's letter dated in December 2004 advised the veteran of 
the foregoing elements of the notice requirements.  Although 
the letter did not notify the veteran of effective dates or 
the assignment of disability evaluations, there is no 
prejudice to the veteran because the preponderance of the 
evidence is against an increased evaluation.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to his claims.  
38 C.F.R. § 3.159(b)(1).  Furthermore, the RO's December 2004 
letter adequately notified the veteran as to the requirements 
needed to satisfy his claims for increased disability ratings 
herein.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).  In addition, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, all necessary VA medical examinations have been 
conducted.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In this case, the veteran's right elbow and right patella 
scars are evaluated as noncompensable under Diagnostic Code 
7805.  In order to warrant a higher evaluation under 
Diagnostic Code 7805, the scars must limit the function of 
the veteran's right elbow and right knee, respectively, in 
some way.  The veteran's scars could also be rated under 
Diagnostic Codes 7801, 7802, 7803, or 7804.  

VA treatment records from February 2002 to October 2004 are 
negative for complaints of or treatment for a right elbow or 
right patella scar.

In January 2005, the veteran underwent a VA scars 
examination.  The veteran stated that he had no pain and no 
complaints about his right elbow scar and no problems with 
his right patella scar.  He was able to walk without 
limitation, and did not use any walking aids or braces.  
Physical examination of the right knee revealed no scar on 
the patella.  There was an oval smooth scar below the 
patella, but the veteran reported that it was not due to a 
shrapnel injury, "it was due to an injury after discharge."  
Range of motion in the right knee was 0 to 140 degrees, 
extension was 0 degrees, and no pain was noted during the 
movements of the right knee.  The right knee was stable, and 
McMurray's test, Lachman's test, and drawer sign were all 
negative.

Physical examination of the right elbow revealed a 2.5 
centimeter (cm) by 0.6 cm smooth, old, well-healed scar on 
the radial side of the right elbow.  There was no pain on 
examination, no underlying tissue loss, and no adherence to 
the underlying tissue.  The texture of the scar was smooth, 
and the scar was stable.  The color was normal, and there was 
no elevation or depression of the surface contour of the 
scar.  The scar was superficial with no edema or keloid 
formation.  No disfigurement, limitation of function, or 
limitation of motion was noted.  Range of motion in the right 
elbow showed flexion to 140 degrees, pronation to 65 degrees, 
and supination to 70 degrees.  There was no pain during 
movements of the right elbow, and there was no limitation of 
movement due to pain, weakness, or fatigue.

An x-ray of the right knee revealed a linear ossific density 
along the medial aspect of the medial femoral condyle, which 
may represent ligamentous ossification or old post-traumatic 
change, otherwise negative.  An x-ray of the right elbow 
revealed a small bony spur along the posterior superior 
aspect of the olecranon process of the ulna, otherwise 
unremarkable.  The VA examiner diagnosed a superficial scar 
of the right elbow with no limitation of motion or 
disfigurement because of the scar and no limitation of 
function of the right elbow, and no shrapnel wound scar seen 
on the right patella.  

VA treatment records from May 2005 reveal that the veteran 
presented for monitoring of old shrapnel injuries and pain.  
X-rays of the shoulder, elbow, and knee showed some 
calcifications and old shrapnel about the left shoulder.  The 
diagnosis was osteoarthritis and old shrapnel present 
especially in the left shoulder, which likely as not does 
cause or contribute to pain in those areas.

Based on the foregoing, the Board finds that compensable 
evaluations for a right elbow scar and a right patella scar 
are not warranted.  As noted above, in order to warrant a 
higher evaluation under Diagnostic Code 7805, the scars must 
have limited the function of the veteran's right elbow and 
right patella, respectively.  The VA examiner that evaluated 
the veteran in connection with the claims, however, indicated 
no limitation of function related to the scars.  Although a 
May 2005 VA treatment record noted pain related to old 
shrapnel injuries, the treatment record did not indicate the 
location of the veteran's pain.  Also, at the January 2005 VA 
examination, the veteran stated that he experienced no pain, 
complaints, or problems related to the right elbow or right 
patella scars.  Absent any competent evidence of pain or 
functional impairment of the veteran's scars, compensable 
ratings cannot be assigned.

The Board has also considered other diagnostic codes 
pertaining to scars.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  In this case, the veteran's right elbow 
scar was 2.5 cm by 0.6 cm, and no right patella scar was 
found.  Although a scar was noted below the right patella, 
the veteran stated that it was not the result of a shrapnel 
injury; it was due to an injury which occurred after service 
discharge.  Although the veteran later stated in October 
2005, that he did not tell the examiner that the scar seen 
was the result of an injury after service, a VA examination 
in January 2005, also did not see a shrapnel wound on the 
right patella.  The right elbow scar was not painful on 
examination, with no edema or keloid formation.  It was non-
adherent to underlying tissue and there was no elevation or 
depression of the surface contour of the scar.  The scar was 
not disfiguring, and there was no limitation of function or 
limitation of motion related to the scar.  Thus, compensable 
evaluations are not warranted under Diagnostic Codes 7801, 
7802, 7803, and 7804.  See 38 C.F.R. §§ 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804 (2007).  

After review of the entire evidence of record, the evidence 
does not warrant a compensable rating for a right elbow scar 
or a right patella scar at any time during the period 
pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); 
see also Hart, 21 Vet. App. 505.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

A compensable evaluation for residuals of a shrapnel wound, 
superficial scar of the right elbow, is denied.

A compensable evaluation for residuals of a shrapnel wound, 
superficial scar of the right patella, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


